Per Curiam.

For the reasons stated in the opinion Per Curiam in Matter of New York Automatic Canteen Corp. v. Joseph (ante, p. 1001, decided herewith) the order is reversed without prejudice and without costs and the proceeding remitted to Special Term for further action in accordance with said opinion.
Peck, P. J., Giennon, Dore, Yan Yoorhis and Shientag, JJ., concur.
Order unanimously reversed without prejudice and without costs and the proceeding remitted to Special Term for further action in accordance with opinion. Settle order on notice.